DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 2/8/21 has been considered and an initialed copy of the PTO-1449 is enclosed.
Response to Amendment
		The amendment filed on 2/8/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-18 are pending.

Withdrawal of Rejections/Objections
	The objection to the abstract is withdrawn in view of the newly submitted abstract.
	The objections to the specification listed as B(1) and B(2)  in the non-final action of 11/13/2020 is withdrawn in view of the amendments to the specification.
	The claim objections are withdrawn in view of the amendments to the claims.
	The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, is withdrawn in view of the amendments to the claim.
	
	

Response to Arguments

Specification
The amendment to the specification filed 2/8/21 has been entered.
The disclosure remains objected to because of the informalities as discussed in the non-final action of 11/13/2020 as items B(3)-B(4).
	Applicant argues that the amendments to Fig. 3, 7 and 14 describe the panels.  Applicant merely inserted “A-B” or “A-D” after the figure number.  This is not a description of each panel.  In Fig. 3, panel A is different from panel B and each panel is not individually described.  Similar issues are found in Fig. 7 and 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutical , does not reasonably provide enablement for pharmaceutical compositions comprising the antibody of claim 1 for the prevention of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.   The reasons for this rejection are of record in the non-final action mailed 11/30/2020.
Applicant argues that nivolumab is used for cancer therapy and known for its cancer degeneration effects and cites Topalian et al (2012 and 2014), Borghaei et al and Hamanaishi et al, Ansell et al.  While all of these reference show treatments using nivolumab, this is not a showing of prevention.  Prevention is 100% inhibition for periods of time and that is not what these references show.  Additionally, it is not clear how nivolumab relates to the instant antibody.
Applicant also cites Wang et al to show that cancers are preventable.  While the reference does show reduced number of oral lesions, the reference states “these results support the potential clinical benefit of PD-1…blockade to prevent OSCC development and progression” (abstract) (emphasis added).  This means that the therapeutic has a potential to be used a preventative.  Additionally, the reference is soley directed to oral lesions and not all cancers, as the claims state.  Wang also states that the “efficacy of immunotherapies in a prevention setting, however, has not been well explored” (Discussion, first paragraph).  The Wang reference was published after the filing date of the instant invention and therefore at the time of filing Wang makes it clear that immunotherapies in a prevention setting is not well explored. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Okagawa et al “2013 Fiscal Year Annual Research Report” (supplied on IDS filed 2/12/19, the document is in Japanese; translation of the reference is enclosed and listed on the PTO-892 as Okagawa et al, Kaken 2013 Fiscal Year Annual Research Report) in view of Ikebuchi et al, Veterinary Research vol. 44 p. 59 (2013), applicant’s admission on pages 6-7 and 25 of the specification and Ikebuchi et al, Immunology vol. 142 p. 551 (2014).  The reasons for this rejection are of record in the non-final action mailed 11/13/2020.
Applicant argues that they are the ones that reported that anti-PD-1 antibodies are effective in vivo in the treatment of animal diseases and cites Okagawa et al, that the instant inventors developed the rat-bovine chimeric anti-PD-1 antibody and succeeded in reducing the viral load in vivo.  While the reference does support the use of the antibody in vivo, applicant is reminded that the current claims are not method claims directed to any treatment.  Applicant’s claims are product claims and the combination of references makes the claimed product obvious (as discussed in the rejection).  Even if applicant changed the claims to method claims, the art would still apply because the Okagawa (2013) reference discloses in vivo use in bovine (pages 3-4 of translation).
Applicant argues that there is difficulty in developing monoclonal therapy drugs for veterinary medicine and cites Beirdo et al.  Applicant specifically cites Table 3 on page 47 which discloses 4 hurdles—immunogenicity of human and mouse mabs, cost of production of conventional mabs, difficult tumor penetration and weak results in vivo following promising results in mice.  In the section entitled “Hurdles and opportunities” on page 47, the reference gives solutions to these “hurdles”.  In the second full paragraph of said section, the reference states that the cost of production can be overcome by using yeast, bacteria and insect culture systems.  In the third full paragraph, the reference states that the solution to the difficulty of tumor penetration is the use of antibody fragments, such as scFv or Fab, intratumoral administration or in 
Applicant argues that overcoming these “hurdles” is not simply the result of routine work and that is was surprising that the antibodies were effective in treating animals diseases and effective both in vitro and in vivo.  The Okagawa reference, used in the rejection, states that their antibody was tested in ELISAs thus indicating that their anti-bovine PD-1 rat-bovine chimeric antibodies were effective in vitro (see page 2, lines 4-6 from the bottom of the translation).  Additionally, the only difference between the Okagawa reference and applicant’s antibody was the variable regions containing sequences from monoclonal antibody from clone 5D2.  Okagawa et al on page 2 of the translation discloses the production of their anti-bovine PD-1 rat-bovine using expression systems.  Since clone 5D2 and antibodies produced from said clone are known in the art (ikebuchi 2013), sequencing the monoclonal antibody of Ikebuchi (2013) using recombinant technology is obvious and the use of these sequences to make the anti-bovine PD-1 rat-bovine chimeric antibodies containing the sequences of clone 5D2 is obvious (MPEP 2112(I)).  Since Okagawa’s chimeric antibody was effective in vitro and since monoclonal antibody from clone 5D2 is also effective in vitro (see Ikebuchi et al (2013), one of ordinary skill in the art would expect using recombinant technology to make an anti-bovine PD-1 rat-bovine chimeric version of clone 5D2 to also be effective.  In other words, the monoclonal antibody from clone 5D2 is known and effective in vitro (Ikebuchi 2013) and making anti-bovine PD-1 rat-bovine 
Applicant argues that antagonistic antibodies are not always obtained in monoclonal antibody production.  Applicant is arguing limitations not in the claims.  Even if the claims were limited to antagonistic antibodies, the claims are directed to anti-bovine PD-1 rat-bovine chimeric antibodies comprising CDRs of SEQ ID NO. 16-20 and amino acid sequence GVS.  SEQ ID NO. 16-20 and GVS are in clone 5D2.  Merely, using the variable regions of the 5D2 clone as the variable regions in the anti-bovine PD-1 rat-bovine would result in an antibody having the same activity as the clone 5D2.  Thus, since applicant’s claimed antibody and clone 5D2 have the same sequence, they would have the same activity.
Applicant argues that production of antibodies animals, genetic information and production examples are limited and that there is no guarantee that the resultant antibody will be functional in an animal body.  Again, applicant’s claims are product claims, not method claims.  Additionally, monoclonal antibodies from clone 5D2 are shown in the prior art reference (Ikebuchi (2013)) to be active and effective in vitro.  Thus, simply substituting the CDRs sequences/variable regions into the antibody of Okagawa et al would not affect the activity or effectiveness of the antibody.  If applicant believes otherwise, then applicant is invited to provide objective evidence to support their assertion.

Citing section 2.8, applicant argues that applicant’s antibody ch5D2 binds to bovine PD-1 expressing cells in the same manner as rat-anti-bovine PD-1 antibody 5D2 and cites page 26 of the specification.  Page 26 of the specification discusses expression of the antibody and does not discuss binding.  Even if it did, there is a reasonable expectation of success when making a chimeric antibody that the chimeric antibody would have similar specificity and binding as the original antibody.  It applicant believes otherwise, then applicant is invited to provide objective evidence to support their assertion.
Citing section 2.9, applicant argues that skilled artisans would not expect the chimeric antibody to show similar binding avidities as those of the original monoclonal antibody.  Again, there is a reasonable expectation of success when making a chimeric antibody that the chimeric antibody would have similar binding as the original antibody.  It applicant believes otherwise, then applicant is invited to provide objective evidence to support their assertion.
Citing section 2.10, applicant argues that skilled artisans would not have expected the chimeric antibody to have no change in binding inhibition.  Again, there is a reasonable expectation of success when making a chimeric antibody that the chimeric antibody would have similar binding activity as the original antibody.  It applicant believes otherwise, then applicant is invited to provide objective evidence to support their assertion.

Applicant argues that Example 2 shows that the chimeric antibody binds to other species.  The chimeric version of the 5D2 antibody would be expected to bind what the 5D2 binds.  Additionally, applicant’s claims are not directed to wide specie binding ability, so the reason for this argument is unclear.
Applicant argues that “there had been no clinical applications of antibody drugs to farm animals” and that the instant invention is a pioneering technology for developing veterinary drugs and that it was cited at various sites on the internet (Appendix 1).  It is noted that Okagawa of the reference is the same Okagawa of the instant application, however, the reference has a date of 2013 and the reference clearly discloses anti-bovine PD-1 rat chimeric antibodies and methods of making of them.  Thus, while applicant may have “pioneered” the technology, he “pioneered” it in 2013.  Additionally,  applicant’s statement that “there had been no clinical applications of antibody drugs to farm animals” and that the instant invention is a pioneering technology for developing veterinary drugs is an assertion and there is no objective evidence to support this assertion.  While the invention has been cited on the internet, it is not clear how applicant believe that citation of the work equates to patentability.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okagawa et al Frontiers in Immunology vol. 8 p. 1 (June 2017) (submitted in IDS filed 2/8/21)  as evidenced by applicant’s admission on pages 6-7 and 25 of the specification.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Okagawa et al discloses anti-bovine PD-1 rat-bovine chimeric monoclonal antibody 5D2 and its construction using expression systems wherein the  variable regions are from anti-bovine PD-1 rat antibody and the constant regions are from bovine IgG1 and Ig lambda and wherein the amino acids residues in the constant regions can be mutated to reduce effector functions mediated by Fcgamma receptors (abstract page, 2 first full paragraph and entire reference). The antibody is used expressed using expression systems (pages 2-3) and is used in a pharmaceutical composition in binding assays (pages 3-4)  and when administered to cattle (page 4-5).
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.””  The same applies in the instant case.  The clone 5D2 is known in the art and merely sequencing it does not make it patentable.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/8/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30 to 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643